USCA4 Appeal: 22-2214      Doc: 8           Filed: 12/13/2022   Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-2214


        In re: PAUL BOYNE,

                            Petitioner.



                   On Petition for Writ of Mandamus. (1:22-cv-00905-MSN-WEF;
          1:22-cv-01021-MSN-WEF; 1:22-cv-01182-MSN-WEF; 1:22-cv-01183-MSN-WEF)


        Submitted: November 30, 2022                                Decided: December 13, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Paul A. Boyne, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2214      Doc: 8        Filed: 12/13/2022     Pg: 2 of 2




        PER CURIAM:

               Paul Boyne petitions for a writ of mandamus from this court. In his mandamus

        petition, Boyne asks that this court (1) direct District Court Judge Michael Stefan

        Nachmanoff to allow Boyne to prosecute his federal civil rights actions without

        prepayment of fees; and (2) disqualify Judge Nachmanoff from overseeing Boyne’s

        actions.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief he desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

               We have reviewed Boyne’s petition and conclude that Boyne has not made the

        requisite showing. Accordingly, we deny mandamus relief. We also deny Boyne’s motion

        to disqualify. See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                    2